Title: To James Madison from James Leander Cathcart, 17 December 1803 (Abstract)
From: Cathcart, James Leander
To: Madison, James


17 December 1803, Leghorn. “Enclosed with this is my acct: curt. with the United States for the ammount of $44,550 the whole of said sum being accounted for & the vouchers forwarded to the Department of State, except the ballance which is in favor of the United States $5854 82/100 which shall be accounted for when I make out my acct: of disbursements for this year; & lest some of my good friends should class me with those who hesitate to acct: for public money entrusted to them I think it necessary to inform you that the reason it is not accounted for now is because I do not know what salary to charge the United States for my services since the date of my Commission as Consul general at Algiers, consequently I have charged none, for I hardly can imagine that government expects that it is possible for me to live in Italy on my small salary & I have never receiv’d a cent for out fit or on any other consideration since I have been in public service, notwithstanding I have been thrice, nearly round the mediterranean on public business.” Has appointed John Woodside of the Treasury Department as his agent at Washington and will delegate to him the power to settle all accounts between Cathcart and the U.S. Awaits the president’s orders.
 

   
   RC and enclosure (DNA: RG 59, CD, Tripoli, vol. 2). RC 2 pp.; docketed by Wagner: “His general account.” For enclosure, see n. 1.



   
   Cathcart enclosed a statement (1 p.) showing that he had received $24,000 from Commodore Richard Morris, $500 from an order written by Nicolai C. Nissen on Leghorn, $20,000 from bills drawn by Cathcart on Degen and Purviance at Leghorn, and $50 from Tobias Lear, and that he had expended $3,341.98 for debt due him from the U.S. government, $17,353.20 for jewelry, watches, and sundries, $14,000 in cash to Lear, and $4,000 in cash to Nissen for support of the American prisoners at Tripoli, leaving a balance in the government’s favor of $5,854.82.


